Citation Nr: 0215820	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  02-01 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a coronary artery 
disease, as secondary to service-connected post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from April 1965 
to April 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's coronary artery disease is reasonably 
related to the veteran's service-connected PTSD.   


CONCLUSION OF LAW

Coronary artery disease is proximately due to or the result 
of a service-connected disease or injury.  38 U.S.C.A. §§ 
5103A, 5107(b) (West 1991 & Supp. 2002); 66 Fed. Reg. 45,630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.310 (2002); Allen v. 
Brown, 7 Vet. App. 439 (1995.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that medical records have been obtained documenting the 
veteran's complaints, the veteran has been afforded VA 
examinations, and medical opinions have been associated with 
the claims file addressing this issue.  The veteran has been 
informed via letters from the RO, and a statement of the case 
of the evidence necessary to substantiate his claim.  In this 
regard, in March 2001, the RO contacted the veteran and 
notified him of the evidence needed to establish entitlement 
to the benefit sought, and what the RO would obtain, as well 
as what evidence was needed from the veteran and what he 
could do to help with his claim.  No further assistance in 
this regard appears to be warranted.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board concludes that there is no indication that there 
are additional documents that have not been obtained and that 
would be pertinent to the issue currently being decided.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2002).  
No further development is required in order to comply with 
VA's duty to inform and to assist.

Laws and Regulations

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2002).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2002).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. 
App. 439 (1995), The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter, "the Court") 
held that the term "disability", as used in 38 U.S.C.A. § 
1110, refers to impairment of earning capacity and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
disability, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected disability, shall be service-connected.  
Thus, pursuant to 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 
3.310(a), when aggravation of a veteran's nonservice- 
connected disorder is proximately due to or the result of a 
service-connected disability, such veteran shall be 
compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.

Where a veteran served 90 days or more during a period of war 
and coronary artery disease becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113,1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Moreover, when all the evidence is assembled, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

It is left to the Board to sort out the evidence, not all of 
which is consistent.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) 
(Board has fact-finding authority to assess the quality of 
the evidence before it, including the duty to analyze its 
credibility and probative value, as well as authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).

Moreover, the Board acknowledges that it must account for the 
evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).

The Board notes that it is the Board's responsibility to 
weigh the credibility and probative value of the evidence 
and, in so doing, the Board may accept one medical opinion 
and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-
11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

It is also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).   

Discussion

Initially, the Board notes that the record does not show, and 
the veteran does not contend, that his coronary artery 
disease is related to service.  There is no showing of a 
cardiac disability in service or within the first post-
service year.  A cardiac disability is not diagnosed until 
the 1980's, many years after service.  Thus, direct service 
connection is not warranted.  The veteran rather contends 
that his coronary artery disease is related to his service-
connected PTSD.  

In order to establish service connection on a secondary 
basis, there must be evidence of a current disorder, a 
service-connected disorder, and a nexus between the two 
disabilities, established by competent medical evidence.  38 
C.F.R. § 3.310(a).  See Reiber v. Brown, 7 Vet. App. 513 
(1995), Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In 
addition, service connection is permitted for aggravation of 
a non-service- connected disability caused by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service- connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").  Here, the veteran has been diagnosed with a 
coronary artery disease, status post myocardial infarction on 
VA examinations as well as in private medical records.  In 
addition, the veteran is service connected for PTSD.  Thus, 
the necessary evidence needed in order to grant this claim is 
competent medical evidence linking the disabilities either by 
causation or by aggravation.  

In an April 1997 letter, John C. Holmes, M. D. stated that 
the veteran's PTSD was not the cause of his coronary heart 
disease, although over the years, it could be an aggravating 
factor.  It is noted that in February 2000, a VA examiner 
diagnosed coronary heart disease, quite severe, and stated 
that the veteran's PTSD exacerbated his coronary heart 
disease by putting undo metabolic demand on the heart which 
actually brought out the anxiety and PTSD which enhanced the 
coronary artery disease and made it much worse.  It was also 
stated that it might even be possible that the original 
myocardial infarction was due to the PTSD.  

On VA examination in June 2000, the examiner stated: 

Please note that the patient's atherosclerotic 
heart disease is multifactorial in nature.  No 
doubt his 15 year history of diabetes mellitus, 
15 year history of essential hypertension, and 
remote very heavy smoking history are primary 
contributing factors to his heart disease.  It 
is unlikely that the veteran's post traumatic 
stress disorder caused his first myocardial 
infarction.  Secondarily, given his fairly well 
controlled angina that is specifically related 
to physical exertion and not psychological 
stress, it is unlikely that his post traumatic 
stress disorder is significantly exacerbating 
his coronary artery disease at this time.   

In June 2001, the veteran was examined by VA.  The examiner 
stated that the claims file had been reviewed, and that 
additional history was provided by the veteran.  The veteran 
was examined and diagnostic studies were obtained.  Coronary 
artery disease was diagnosed.  The examiner stated that after 
a thorough review of the entire claims file, as well as 
obtaining a history and examining the veteran, it was his 
opinion that it was unlikely that the veteran's coronary 
artery disease was causally linked to his PTSD.  It was also 
stated that it was unlikely that the veteran's coronary 
artery disease was permanently aggravated by his PTSD.  It 
was stated that the veteran's coronary artery disease is 
attributable to his known risk factors of family history of 
hypertension, diabetes and smoking.  

The Board has considered all of the evidence in this case 
including all medical opinions.  Evidence favorable to the 
veteran consists of an April 1997 letter and a February 2000 
VA examiner's opinion.  

It is noted that in the April 1997 letter, the examiner 
indicated that the PTSD could be an aggravating factor 
(emphasis added).  The examiner noted that the veteran had 
been treated at his office since 1994.  The Board notes that 
the examiner did not indicate that the veteran's complete 
records had been reviewed.  In addition, the opinion was 
speculative and no rationale was provided for the opinion.  
Thus, this opinion, in and of itself, is not a sufficient 
basis to grant service connection.  

38 C.F.R. § 3.102 (2002) provides that service connection may 
not be based on a resort to speculation or even remote 
possibility, and a number of Court cases have provided 
additional guidance as to this aspect of weighing medical 
opinion evidence.  See Davis v. West, 13 Vet. App. 178, 185 
(1999) (any medical nexus between the veteran's in-service 
radiation exposure and his fatal lung cancer years later was 
speculative at best, even where one physician opined that it 
was probable that the veteran's lung cancer was related to 
service radiation exposure); Morris v. West, 13 Vet. App. 94, 
97 (1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998) (private physician's opinion that veteran's 
preexisting service- related condition may have contributed 
to his ultimate demise too speculative to be deemed new and 
material evidence to reopen cause of death claim); Moffitt v. 
Brown, 10 Vet. App. 214, 228 (1997) (physician's opinion that 
"renal insufficiency may have been a contributing factor in 
[veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim); Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an 
examining physician's opinion to the effect that he cannot 
give a "yes" or "no" answer to the question of whether there 
is a causal relationship between emotional stress associated 
with service-connected post- traumatic stress disorder and 
the later development of hypertension is "non-evidence"); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection).  

The VA examiner in February 2000 opined that the veteran's 
PTSD exacerbated his coronary heart disease, and might have 
been caused by the PTSD.  It is noted that the examiner did 
review the claims file, and offered rationale for the 
opinion.  This evidence is highly credible and favorable to 
the veteran.  

On the other hand, there are two examination reports that are 
unfavorable to the veteran.  A VA examiner in June 2000 
reported that there was no causal relationship between the 
veteran's coronary artery disease and PTSD, and that the 
disability was not exacerbated by PTSD.  The examiner 
provided reasoning for this finding, citing the veteran's 
history and the overall medical findings.  This examiner did 
not have complete claims file available for review, but 
indicated that local VA records were reviewed.  This evidence 
is thus of some limited probative value.  

The veteran was examined by VA in June 2001, and that 
examiner has opined that the veteran's coronary artery 
disease is not related to his service-connected PTSD.  It was 
indicated that the claims file had been reviewed by the 
examiner.  The veteran was examined by the VA clinician and 
the report is of record.  Diagnostic studies were performed.  
The examiner provided reasoning for his opinion by stating 
that the coronary heart disease was due to his known risk 
factors.  

The Board notes that this opinion was based on examination of 
the veteran, and a review of the veteran's medical records.  
The examiner provided reasoning for his finding.  Therefore 
this unfavorable determination is highly credible and 
probative.  As noted however, the February 2000 examiner also 
based his opinion on the medical records and examination of 
the veteran.  Rationale was also provided.  Each of these 
opinions is highly probative of the issue on appeal.  

The Board has a legal obligation to balance the evidence.  
Based on the above, and reviewing the evidence in its 
totality, the Board finds that the evidence reasonably 
supports a finding that the veteran has coronary artery 
disease that is aggravated by his PTSD.  In effect, the most 
probative evidence for and against the claim, as summarized 
above, is in relative equipoise, and thus the doubt must be 
resolved in the veteran's favor.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Thus, in assessing the evidence in 
support of the claim and that which is against, and in light 
of the holding in Allen, the Board must find that the 
probative evidence is at least in equipoise, and that 
secondary service connection is warranted.  



ORDER

Service connection for coronary artery disease is granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

